EXHIBIT 10.11 STOCK REDEMPTION AGREEMENT THIS STOCK REDEMPTION AGREEMENT (" Agreement ") made and entered into as of May 7, 2013 (the " Effective Date ") by and between Arthur John Carter, an individual (" Stockholder ") and Clear System Recycling, Inc., a Nevada corporation (the " Company "). R E C I T A L S : WHEREAS, the Company is a Nevada corporation with its principal place of business at 73 Raynor Place, Oakville, Ontario, Canada L6J 6MF; WHEREAS, Stockholder owns Twenty-Three Million (23,000,000) of the issued and outstanding shares of common stock of the Company, which are represented by certificate no. 1090 (the " Shares "); and WHEREAS, Stockholder desires to sell and the Company desires to purchase the Shares from Stockholder (the " Redemption Shares ") upon the terms and conditions contained in this Agreement. NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto, intending to be legally bound hereby, do hereby covenant and agree as follows: 1. Recitals . The above recitals are true and correct and are incorporated herein by this reference. 2. Stock Redemption . As of the Effective Date, the Company hereby acquires the Redemption Shares in exchange for the aggregate purchase price in cash of Ten Dollars ($10.00) and other good and valuable consideration, the receipt and sufficiency of which are acknowledged by the Company and Stockholder (collectively, the " Purchase Price "). Stockholder hereby agrees to duly execute the stock power, attached hereto at the end of this Agreement and incorporated herein by this reference, authorizing the transfer to the Company of the Redemption Shares upon the books of the Company. A new certificate for remaining shares represented by the certificate in excess of 23,000,000 shares, if any, shall be reissued in the name of the Stockholder containing appropriate restrictive legends as required under the Securities Act of 1933, as amended, and should be delivered to the address of the Stockholder as reflected on the Company’s stock transfer records. 3. Representations and Warranties . Effective as of the date of this Agreement Stockholder represents and warrants to the Company as follows: (a) Noncontravention . The execution, delivery and performance of this Agreement and the consummation of the transactions contemplated hereby will not: (1) violate any order, judgment, injunction, award or decree of any court, arbitrator or governmental or regulatory body against, or binding upon Stockholder; (2) violate any statute, law or regulation of any jurisdiction applicable to Stockholder in connection with the transactions contemplated herein; or (3) violate or constitute a default under any mortgage, indenture, deed of trust, lease, contract, obligation, agreement, license or instrument to which Stockholder is a party. (b) Enforceability of Agreement . Stockholder has executed and delivered this Agreement, which constitutes, the legal, valid and binding obligation of Stockholder, enforceable in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or other laws relating to, or affecting generally, the 1 enforcement of creditors' rights and remedies or by other equitable principles of general application. (c) Title to the Redemption Shares .
